DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 8, and 15, the prior art does not teach or suggest: a first terminal to obtain a first video stream and a second video stream, wherein the first video stream corresponds to a preview video stream obtained by the first terminal and the second video stream is obtained by a second terminal;
presenting, based on a preset template, the first video stream and the second video stream on a display of the first terminal;
shooting the first scenario by the first terminal to obtain a first image wherein the resolution of the first image is higher than the resolution of the first video stream;
obtaining a second image that is obtained by the second terminal by shooting the second scenario, and the resolution of the second image is higher than the resolution of the second video stream;
and obtaining first and second adjustment parameters of the first and second shot images, respectively, and generating, by the first terminal, a group photo image based on the first image, the first picture adjustment parameter, the second image, the second picture adjustment parameter, and the preset template.


Duckworth (US 2012/0200658 A1) discloses generating a display layout, i.e., a “group photo image” based on a first and second video stream but does not teach or suggest wherein first and second images have a higher resolution than that of the first and second video streams nor wherein the group photo image is based on first and second adjustment parameters and a preset template as required by the claims of the instant application. 	
Faulkner (US 2017/0244930 A1) discloses a first and second terminal (user terminals 6a, 6b) wherein first and second video streams are presented according to a preset template (“predetermined layouts;” paragraph 0141) and a group photo image is generated (Fig. 8), but Faulkner does not teach or suggest wherein first and second images have a higher resolution than that of the first and second video streams nor wherein the group photo image is based on first and second adjustment parameters as required by the claims of the instant application. 	
Eri (US 2008/0079801 A1) discloses a first and second terminal (client terminals A,B; Fig. 1) wherein first and second video streams are presented according to a preset template (Fig. 5) and a group photo image is generated (Fig. 5), but Eri does not teach or suggest wherein first and second images have a higher resolution than that of the first and second video streams nor wherein the group photo image is based on first and second adjustment parameters as required by the claims of the instant application. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696